TAFT, J.
The only question before us arises upon the construction of the mandate sent to the court of chancery upon the disposition of this case as reported in 63 Vt. 1. It related to the imposition of taxes under a legislative act approved November 28, 1882, entitled “An act to provide revenue for the payment of State expenses,” and it was adjudged that the petitionee was entitled to apply as payments in extinguishment of rent due from it to the petitioner, all taxes paid by it to the State, upon the petitioner’s account in accordance with the provisions of said act. The taxes imposed by the act were upon the gross earnings of railroads. The petitionee was in possession of various roads, two of which belonged to the petitioner, and the taxes upon the two roads were properly assessed to the petitionee as the lessee in possession of them. The petitionee paid the taxes as*369sessed upon all the roads in its possession, and charged the petitioner a proportion thereof, determined by the mileage of the respective roads. The sum so paid and charged was in excess of what it paid as a tax upon the actual gross receipts derived from the business done upon the petitioner’s roads. The amount of the tax upon the actual gross receipts of the Rutland and Addison roads was all that the petitionee paid upon the petitioner’s account, in accordance with the provisions of the act of 1882, and that is all that the peti-tionee can apply in payment of rent for the time in question. This sum was allowed the petitionee by the decree appealed from, which was strictly in accordance with the mandate, and the same is

Affirmed and cause remanded.

Start and Thompson, JJ., did not sit, having been of counsel.